Exhibit 10.45
 










ADVANCE AUTO PARTS, INC.
 
_________________________
 


SECOND SUPPLEMENTAL INDENTURE
 
Dated as of May 27, 2011
 
_________________________
 
 


to the
 
INDENTURE
 
Dated as of April 29, 2010
 
among
 
ADVANCE AUTO PARTS, INC.
 
as Issuer,
 
EACH OF THE SUBSIDIARY GUARANTORS FROM
 
TIME TO TIME PARTY HERETO
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Trustee
 










 
 

--------------------------------------------------------------------------------

 


Table of Contents


Page


ARTICLE I
Definitions 
1

 
 
SECTION 1.01.
Definitions 
1

 
ARTICLE II
Release of WASCO Parties 
2

 
 
SECTION 2.01.
Release of Subsidiary Guarantors 
2

 
ARTICLE III
Miscellaneous 
2

 
 
SECTION 3.01.
Ratification of Original Indenture; Supplemental Indentures Part of Original
Indenture 
2

 
 
SECTION 3.02.
Concerning the Trustee 
2

 
 
SECTION 3.03.
Counterparts 
2

 
 
SECTION 3.04.
GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND SERVICES 
2

 


 
 

--------------------------------------------------------------------------------

 


SECOND SUPPLEMENTAL INDENTURE, dated as of May 27, 2011 (this “Second
Supplemental Indenture”), to the Indenture, dated as of April 29, 2010 (as
amended, supplemented or otherwise modified, the “Original Indenture”), among
ADVANCE AUTO PARTS, INC., a Delaware corporation (the “Company”), THE SUBSIDIARY
GUARANTORS listed on the signature page hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as trustee (the “Trustee”).
 
WHEREAS, the Company, the Subsidiary Guarantors and the Trustee have heretofore
executed and delivered the Original Indenture;
 
WHEREAS, Sections 9.01(i) and 10.05 of the Original Indenture provide, among
other things, that the Company, the Subsidiary Guarantors and the Trustee may
enter into indentures supplemental to the Original Indenture for, among other
things, the purpose of releasing any Subsidiary Guarantors under the conditions
specified in the Original Indenture;
 
WHEREAS, the guarantees by Western Auto Supply Company; Western Auto of Puerto
Rico, Inc.; and Western Auto of St. Thomas, Inc. (collectively, the “WASCO
Parties”) of the Revolving Credit Facility (as defined in the Original
Indenture) have been terminated (the “Guaranty Releases”) in connection with the
refinancing of the Revolving Credit Facility;
 
WHEREAS, by virtue of the Guaranty Releases, and the fact that the WASCO Parties
are not guarantors of any other Credit Facility Debt or Capital Markets Debt of
the Company or any Subsidiary of the Company and no Default or Event of Default
is continuing, Section 10.05 of the Indenture provides that the WASCO Parties
are automatically and unconditionally released from their Subsidiary Guarantees
under the Original Indenture and;
 
WHEREAS, the Company has requested the Trustee to enter into this Second
Supplemental Indenture for the purpose of confirming the release of the WASCO
Parties as Subsidiary Guarantors pursuant to Section 10.05;
 
WHEREAS, all action on the part of the Company necessary to authorize this
Second Supplemental Indenture (the Original Indenture, as supplemented by the
First Supplemental Indenture and this Second Supplemental Indenture, being
hereinafter called the “Indenture”) has been duly taken;
 
NOW, THEREFORE, THIS SECOND SUPPLEMENTAL INDENTURE WITNESSETH:
 
ARTICLE I                      
 


 
Definitions
 
SECTION 1.01. Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed thereto in the
Original Indenture.  The rules of interpretation set forth in the Original
Indenture shall be applied hereto as if set forth in full herein.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II                      
 


 
Release of WASCO Parties
 
SECTION 2.01. Release of Subsidiary Guarantors.  Pursuant to Section 10.05 of
the Indenture, the release of the WASCO Parties as Subsidiary Guarantors under
the Indenture is hereby confirmed.  The remaining Subsidiary Guarantors as of
the date hereof are those identified as such on the signature pages hereto.
 
ARTICLE III                                
 


 
Miscellaneous
 
SECTION 3.01. Ratification of Original Indenture; Supplemental Indentures Part
of Original Indenture.  Except as expressly amended hereby, the Original
Indenture is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect.  This
Second Supplemental Indenture shall form a part of the Original Indenture for
all purposes, and every Holder heretofore or hereafter authenticated and
delivered shall be bound hereby.
 
SECTION 3.02. Concerning the Trustee.  The recitals contained herein, except
with respect to the Trustee’s certificates of authentication, shall be taken as
the statements of the Company, and the Trustee assumes no responsibility for the
correctness of the same.  The Trustee makes no representations as to the
validity or sufficiency of this Second Supplemental Indenture or of the Notes.
 
SECTION 3.03. Counterparts.  This Second Supplemental Indenture may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same instrument.  The exchange of copies of this Indenture and of signature
pages by facsimile or PDF transmission shall constitute effective execution and
delivery of this Indenture as to the parties hereto and may be used in lieu of
the original Indenture for all purposes.  Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.
 
SECTION 3.04. GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND
SERVICES.  THIS SECOND SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.  EACH OF THE COMPANY, EACH SUBSIDIARY GUARANTOR AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.  To the
fullest extent permitted by applicable law, the Company and each Subsidiary
Guarantor hereby irrevocably submit to the non-exclusive jurisdiction of any
federal or State court located in the Borough of Manhattan in The
 
 
2

--------------------------------------------------------------------------------

 
 
City of New York, New York in any suit, action or proceeding based on or arising
out of or relating to this Indenture or any Securities and irrevocably agree
that all claims in respect of such suit or proceeding may be determined in any
such court. The Company and each Subsidiary Guarantor irrevocably waive, to the
fullest extent permitted by law, any objection which they may have to the laying
of the venue of any such suit, action or proceeding brought in an inconvenient
forum. The Company and each Subsidiary Guarantor agree that final judgment in
any such suit, action or proceeding brought in such a court shall be conclusive
and binding upon them, and may be enforced in any courts to the jurisdiction of
which the Company and each Subsidiary Guarantor are subject by a suit upon such
judgment, provided, that service of process is effected upon the Company and
each Subsidiary Guarantor in the manner specified herein or as otherwise
permitted by law. The Company and each Subsidiary Guarantor hereby irrevocably
designate and appoint National Registered Agents, Inc. (in all jurisdictions
except Virginia where the Company and each Subsidiary Guarantor hereby
irrevocably designate and appoints Sarah Powell) (the “Process Agent”) as their
authorized agent for purposes of this section, it being understood that the
designation and appointment of the Process Agent as such authorized agent shall
become effective immediately without any further action on the part of the
Company or any Subsidiary Guarantor. The Company and each Subsidiary Guarantor
further agree that service of process upon the Process Agent and written notice
of said service to the Company and each Subsidiary Guarantor, mailed by prepaid
registered first class mail or delivered to the Process Agent at its principal
office, shall be deemed in every respect effective service of process upon the
Company and each Subsidiary Guarantor, in any such suit or proceeding. The
Company and each Subsidiary Guarantor further agree to take any and all action,
including the execution and filing of any and all such documents and instruments
as may be necessary, to continue such designation and appointment of the Process
Agent in full force and effect so long as the Company and each Subsidiary
Guarantor, have any outstanding obligations under this Indenture. To the extent
the Company or any Subsidiary Guarantor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution, executor or otherwise) with respect to itself or its property, the
Company or such Subsidiary Guarantor hereby irrevocably waives such immunity in
respect of its obligations under this Indenture to the extent permitted by law.
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Second Supplemental Indenture
to be duly executed by their respective officers thereunto duly authorized as of
the date first above written.


ADVANCE AUTO PARTS, INC.,
By
     
Michael A. Norona
 
Executive Vice President and
Chief Financial Officer







ADVANCE AUTO INNOVATIONS, LLC
By
     
Michael A. Norona
 
Executive Vice President and Treasurer
   









ADVANCE AUTO OF PUERTO RICO, INC.
By
     
Michael A. Norona
 
Executive Vice President and Treasurer







ADVANCE PATRIOT, INC.
By
     
Michael A. Norona
 
Vice President and Treasurer
   





 
S-1

--------------------------------------------------------------------------------

 




ADVANCE STORES COMPANY, INCORPORATED
By
     
Michael A. Norona
 
Executive Vice President and
Chief Financial Officer
   









ADVANCE TRUCKING CORPORATION
By
     
Michael A. Norona
 
Executive Vice President and
Chief Financial Officer
   









AUTOPART INTERNATIONAL, INC.
By
     
Thomas O’Reilly
 
Chief Financial Officer, Chief Administrative Officer and Treasurer







CROSSROADS GLOBAL TRADING CORP.
By
     
Michael A. Norona
 
Executive Vice President,
Chief Financial Officer, and Treasurer
   



 
S-2

--------------------------------------------------------------------------------

 


DISCOUNT AUTO PARTS, LLC
By
     
Michael A. Norona
 
Vice President and Treasurer
   





E-ADVANCE, LLC
By
     
Michael A. Norona
 
Vice President and Treasurer
   





TTR, INC.
By
     
Michael A. Norona
 
Vice President and Treasurer





ADVANCE AUTO BUSINESS SUPPORT, LLC.
By
     
Michael A. Norona
 
Executive Vice President and
Chief Financial Officer
   



 
S-3

--------------------------------------------------------------------------------

 
 
 
 


 
TRUSTEE



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
 
By
   
Name:
 
Title:



S-4